 



EXHIBIT 10.11
Barr Pharmaceuticals, Inc. Excess Savings and Retirement Plan
(As Amended and Restated Effective as of February 27, 2008 with retroactive
effect to January 1, 2005)
          Barr Pharmaceuticals, Inc. (the “Company”) established the Barr
Pharmaceuticals, Inc. Excess Savings and Retirement Plan for the benefit of its
eligible Employees effective July 1, 1999. The Company previously has amended
the Plan and now hereby amends and restates the Plan, effective as of January 1,
2005, except where specifically provided. The Plan is intended to be an unfunded
plan maintained solely for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as referred to in
Sections 201(a)(2), 301(a)(3) and 401(a)(1) of ERISA, as well as an unfunded
“excess benefit plan” established pursuant to Section 4(b)(5) of ERISA. The Plan
is further intended to comply with the Internal Revenue Code of 1986, as
amended, including Code Section 409A. The Plan shall be administered and
construed so as to effectuate such intentions.
DEFINITIONS
          Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:
     1.1. “Account” means the Deferral Contribution Account and the Employer
Matching Contribution Account, if any, established on the Company’s books for
the purpose of recording amounts credited on behalf of a Participant and any
income, expenses, gains or losses included thereon.
     1.2. “Administrator” means the Barr Pharmaceuticals, Inc. Savings and
Retirement Plan Committee, which is responsible for the administration of the
Plan.
     1.3. “Beneficiary” means the person or persons entitled under Section 6.2
to receive benefits under the Plan upon the death of a Participant.
     1.4. “Board” means the Company’s Board of Directors.
     1.5. “Cause” shall have the meaning set forth in any employment,
consulting, or other written agreement between the Participant and the Company
or a Subsidiary. If there is no employment, consulting, or other written
agreement between the Company or a Subsidiary and the Participant or if such
agreement does not define “Cause,” then “Cause” shall mean, as determined by the
Administrator in its sole discretion, the Participant’s (i) willful and
continued failure substantially to perform the Participant’s material duties
with the Company or a Subsidiary, or the commission of any activities
constituting a violation or breach under any federal, state, or local law or
regulation applicable to the activities of the Company or Subsidiary, in each
case, after notice thereof from the Board or the Administrator to the
Participant and (where possible) a reasonable opportunity for the Participant to
cease such failure, breach, or violation in all respects, (ii) fraud, breach of
fiduciary duty, dishonesty, misappropriation, or

 



--------------------------------------------------------------------------------



 



other actions that cause damage to the property or business of the Company or
Subsidiary, (iii) repeated absences from work such that the Participant is
unable to perform the Participant’s employment or other duties in all material
respects, other than due to physical or mental impairment or illness,
(iv) admission or conviction of, or plea of nolo contendere to, any felony, or
to any other crime that, in the reasonable judgment of the Board or the
Administrator, adversely affects the Company’s or a Subsidiary’s reputation or
the Participant’s ability to carry out the obligations of the Participant’s
employment or Service, (v) loss of any license or registration that is necessary
for the Participant to perform the Participant’s duties for the Company or
Subsidiary, (vi) failure to cooperate with the Company or a Subsidiary in any
internal investigation or administrative, regulatory or judicial proceeding,
after notice thereof from the Board or the Administrator to the Participant and
a reasonable opportunity for the Participant to cure such non-cooperation or,
(vii) act or omission in violation or disregard of the Company’s or Subsidiary’s
policies, including but not limited to the Company’s or Subsidiary’s harassment
and discrimination policies and standards of conduct then in effect, in such a
manner as to cause loss, damage or injury to the property, reputation or
employees of the Company or a Subsidiary. In addition, the Participant’s Service
shall be deemed to have terminated for Cause if, after the Participant’s Service
has terminated, facts and circumstances are discovered that would have justified
a termination for Cause. For purposes of this Plan, no act or failure to act on
the Participant’s part shall be considered “willful” unless it is done, or
omitted to be done, by the Participant in bad faith or without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company or a Subsidiary. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company or a Subsidiary shall be conclusively presumed to be
done, or omitted to be done, in good faith and in the best interests of the
Company or a Subsidiary.
     1.6. “Change in Control” shall mean the first to occur of any of the
following events, but only to the extent that such event is described in Code
Section 409A(a)(2)(A)(v):
     (a) any one person, or more than one person acting as a group (including
owners of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase stock of the Company at the same
time or as a result of the same public offering), acquires (or has acquired
within the 12-month period ending on the date of the most recent acquisition by
such person) securities of the Company representing 30% or more of the combined
voting power of the Company’s then outstanding securities; or
     (b) during any period of twelve months (not including any period prior to
the execution of this Plan), a majority of members of the Board are replaced by
Directors (whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election); or
     (c) any person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase stock of the Company at the same
time or as a result of the same public offering), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50% of the combined voting power of the stock of the Company

Page 2



--------------------------------------------------------------------------------



 



but only if such person or group did not own more than 50% of the combined
voting power of the stock of the Company prior to such acquisition; or
     (d) any person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, but not
including persons solely because they purchase assets of the Company at the same
time), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or group) assets from the Company
that have a total gross fair market value equal to more than 50% of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions, except where the assets are transferred to
(i) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
outstanding stock of the Company, or (iv) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in (iii), above.
     (e) Notwithstanding the foregoing, unless a majority of the Incumbent Board
determines otherwise, no Change in Control shall be deemed to have occurred with
respect to a particular Employee or Participant if the Change in Control results
from actions or events in which such Employee or Participant is a participant in
a capacity other than solely as an officer, Employee or member of the Board.
     1.7. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any regulations relating thereto.
     1.8. “Company” means Barr Pharmaceuticals, Inc., a Delaware corporation,
or, to the extent provided in Section 9.13 below, any successor corporation or
other entity resulting from a merger or consolidation into or with the Company.
     1.9. “Compensation” has the meaning given to that term under the Qualified
Plan, except that:
     (a) The limitations of Code Section 401(a)(17) shall not apply for purposes
of this Plan;
     (b) For purposes of Article III, Compensation shall include amounts
deferred pursuant to an election under Section 3.1, but shall not include
amounts deferred under the Non-Qualified Plan; and
     (c) Only Compensation earned while the Eligible Employee is a Participant
under this Plan shall be counted for purposes of Deferral Contributions.
     1.10. “Deferral Agreement” means the written deferral agreement entered
into by a Participant with an Employer under Section 3.1 of the Plan.

Page 3



--------------------------------------------------------------------------------



 



     1.11. “Deferral Contribution” means the contribution credited to a
Participant’s Deferral Contribution Account under the Plan by the Employer
pursuant to the Participant’s Deferral Agreement under Section 3.1 of the Plan.
     1.12. “Deferral Contribution Account” means the account established for a
Participant under the Plan that is credited with the Participant’s Deferral
Contributions under Section 3.1 of the Plan.
     1.13. “Disability” means that the Participant meets one of the following
requirements:
     (a) The Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.
     (b) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under the
Company’s long-term disability plan.
     (c) The Participant is determined to be totally disabled by the Social
Security Administration.
     1.14. “Effective Date” means January 1, 2005, except as otherwise expressly
provided herein.
     1.15. “Eligible Employee” means an Employee (i) who is a Vice President or
higher officer, (ii) whose annualized compensation from the Employer is expected
to equal or exceed the limit contained in Code Section 401(a)(17), (iii) who has
elected, within 30 days of becoming eligible, to participate in the Qualified
Plan as an “Executive Participant,” as such term is defined in the Qualified
Plan, and (iv) who has elected, to the extent the Employee is otherwise
eligible, to make “Catch-Up Contributions” under the Qualified Plan. Beginning
on and after July 1, 2007, an Employee will only become an Eligible Employee on
the date the Administrator notifies the Employee in writing of the Employee’s
status as an Eligible Employee. Once an Employee has become an Eligible
Employee, the Employee will remain as such for subsequent Plan Years unless the
Administrator specifies otherwise or the Employee’s annual compensation no
longer is expected to equal or exceed the limitation specified in Code
Section 401(a)(17) for that Plan Year.
     1.16. “Employee” means a person employed by an Employer who is classified
by an Employer as a common law employee; provided that, only individuals who are
paid as common law employees from the payroll of an Employer shall be deemed to
be Employees for purposes of the Plan. Any person who agrees in writing with an
Employer that he or she will not be a Participant will not be eligible to
participate in the Plan. For purposes of this definition of Employee, and
notwithstanding any other provisions of the Plan to the contrary, individuals
who are not classified by an Employer as employees under Code Section 3121(d)
(including, but not limited to, individuals classified by the Employer as
independent contractors and non-employee consultants) and individuals who are
classified by an Employer as employees of any entity other than an Employer do
not meet the definition of Employee and are ineligible for benefits under the
Plan, even if the classification by the Employer is determined to be erroneous,
or is

Page 4



--------------------------------------------------------------------------------



 



retroactively revised. In the event the classification of an individual who is
excluded from the definition of Employee under the preceding sentence is
determined by a third party to be erroneous or is retroactively revised, the
individual shall nonetheless continue to be excluded from the definition of
Employee and shall be ineligible for benefits for all periods prior to the date
the Employer determines its classification of the individual is erroneous or
should be revised.
     1.17. “Employer” means the Company and any Subsidiary that has adopted the
Plan, with the Administrator’s consent. The Employers participating in the Plan
as of July 1, 2007 are listed in Appendix A.
     1.18. “Employer Matching Contribution” means the contribution credited to a
Participant’s Employer Matching Contribution Account under the Plan by an
Employer pursuant to Section 3.3 of the Plan.
     1.19. “Employer Matching Contribution Account” means an Account that the
Administrator shall establish on behalf of a Participant for any Employer
Matching Contributions made on behalf of the Participant under the Plan by an
Employer under Section 3.3 of the Plan.
     1.20. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     1.21. “Fund Share” means the share, unit, or other evidence of ownership in
a Plan investment option.
     1.22. “Investment Fund” means any Registered Investment Company which is
made available to Plan Participants under the Trust. For this purpose,
“Registered Investment Company” means any one or more corporations, partnerships
or trusts registered under the Investment Company Act of 1940.
     1.23. “Key Employee” means a Participant who, at the time of the
Participant’s distribution, is a “specified employee” as defined in Code
Section 409A. Key Employees will be identified as of the 12-month period ending
on each December 31 (the “Identification Date”), and will be considered Key
Employees for the 12-month period beginning on April 1 of the year following the
Identification Date and ending on the following March 31.
     1.24. “Non-Qualified Plan” means the Barr Pharmaceuticals, Inc.
Non-Qualified Deferred Compensation Plan, as amended from time to time, and any
successor or replacement plan.
     1.25. “Participant” means an Eligible Employee who has elected in writing
to make Deferral Contributions to the Plan in accordance with Article III hereof
and includes any individual for whom the Administrator maintains an Account
under the Plan.
     1.26. “Plan” means the Barr Pharmaceuticals, Inc. Excess Savings and
Retirement Plan, as set forth herein and as hereinafter amended from time to
time.
     1.27. “Plan Year” means the 12-month period beginning on January 1 and
ending on the following December 31 of each year.

Page 5



--------------------------------------------------------------------------------



 



     1.28. “Qualified Plan” means the Barr Pharmaceuticals, Inc. Savings and
Retirement Plan, as amended from time to time, and any successor or replacement
plan. Except as otherwise provided in this Article I, all defined terms used in
the Plan that are defined in the Qualified Plan shall have the same meaning in
the Plan as is set forth in the Qualified Plan.
     1.29. “Retirement Age” means the Participant attains age 65 years.
     1.30. “Separation from Service” means the date of a Participant’s or
Eligible Employee’s “separation from service” (as defined in Treas. Reg.
§1.409A-1(h) and in accordance with Treas. Reg. §1.409A-1(i)(2)) with the
Company or Subsidiary and shall include separation from service for any reason,
unless expressly indicated otherwise.
     1.31. “Service” means the provision of personal services to the Company or
a Subsidiary in the capacity of (i) an Employee, (ii) a member of the Board, or
(iii) an independent contractor.
     1.32. “Subsidiary” means such employers as are members of a controlled
group of corporations (as defined in Code Section 414(b)) or an affiliated
service group (as defined in Code Section 414(m)), or are trades or businesses
(whether or not incorporated) which are under common control (as defined in Code
Section 414(c)) with the Company or such other employer which is required to be
aggregated with the Company pursuant to regulations issued under Code
Section 414(o).
     1.33. “Trust” means any trust established by the Company and the Trustee,
reflected in an agreement between the Company and the Trustee, under which
assets are held, administered, and managed subject to the claims of the
Company’s creditors in the event of the Company’s insolvency, until paid to
Participants and their Beneficiaries as specified in the Plan.
     1.34. “Trust Fund” means the property held in Trust by the Trustee.
     1.35. “Trustee” means the Fidelity Management Trust Company, a
Massachusetts trust company and any successor to all or substantially all of its
trust business. The term Trustee shall also include any successor trustee
appointed pursuant to the Trust to the extent such successor agrees to serve as
Trustee under the Trust.
     1.36. “Years of Service for Vesting” means, with respect to any Employee,
the number of whole years of the Employee’s Service (under the elapsed time
method) with an Employer; provided that, effective for Participants whose
Separation from Service occurs before April 1, 2007, Years of Service for
Vesting does not include Service before the Participant became an Eligible
Employee. An Employee will receive credit for the aggregate of all time
period(s) commencing with the date on which the Employee first performed Service
and ending on the date of the Employee’s Termination. Fractional periods of a
year will be expressed in terms of days. With respect to any business entity
acquired by or merged into the Company or an Employer (a “Predecessor
Employer”), each Participant who was actively employed by the Predecessor
Employer as of the date such Predecessor Employer was acquired by or merged into
the Company or an Employer shall receive credit for Years of Service for Vesting
under the Plan for all years of employment with such Predecessor Employer that
otherwise would have been counted as Years of Service under this Plan if such
employment had been with an Employer, unless the Company’s Board of Directors
expressly provides otherwise by written instrument.

Page 6



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION
     2.1. Date of Participation. An Eligible Employee will become a Participant
in the Plan on the first day of a Plan Year after which the Eligible Employee
both becomes an Eligible Employee and files a written Deferral Agreement under
Section 3.1, or such earlier date permitted under Section 3.1 of a Plan Year.
     2.2. Resumption of Participation Following Reemployment. If a Participant
ceases to be an Eligible Employee and thereafter returns to status as an
Eligible Employee, the Eligible Employee may resume participation in the Plan in
accordance with Section 2.1. The individual shall continue to be a Participant
until the entire amount of the Participant’s Account is distributed. However,
the individual shall not be entitled to make Deferral Contributions or receive
an allocation of Employer Matching Contributions during the period that the
Participant is not an Eligible Employee.
ARTICLE III
CONTRIBUTIONS
     3.1. Compensation Deferral Contributions. Each Eligible Employee may
execute a Deferral Agreement with the Employer for the Plan Year to reduce the
Eligible Employee’s Compensation by a specified percentage or amount that, when
combined with the Eligible Employee’s deferral election under the Qualified
Plan, does not exceed ten percent (10%) of the Eligible Employee’s Compensation
for that Plan Year. The Deferral Agreement will be effective on the first day of
the Plan Year following the date of the Deferral Agreement with respect to
Compensation relating to Services performed in that Plan Year, unless an earlier
effective date is permitted as provided below. The Employer shall credit to the
Participant’s Deferral Contribution Account an amount corresponding to the
amount of the Participant’s Deferral Contribution, provided that no Deferral
Contributions will be made to the Plan until (i) the Participant’s pre-tax
deferrals to the Qualified Plan (and/or any other employer’s qualified plan to
which the Participant contributed during the Plan Year) have reached the
applicable Code Section 402(g) limit for the Plan Year, and (ii) if after-tax
deferrals to the Qualified Plan have been elected, the Participant’s total
deferrals under the Qualified Plan have satisfied the Code Section 415 limit for
the Plan Year (e.g., $45,000 in 2007).
          A Deferral Agreement, once made, shall be irrevocable for the Plan
Year to which it relates. An Eligible Employee must properly execute a new
Deferral Agreement for each Plan Year the Eligible Employee wishes to make
Deferral Contributions to the Plan. Under no circumstances may a Deferral
Agreement be applied retroactively.
          Notwithstanding the foregoing, in the Plan Year in which an Employee
first becomes an Eligible Employee (e.g., due to hire or promotion), the
Eligible Employee may make, no later than 30 days after the date of such initial
eligibility, a Deferral Agreement applicable to the Compensation for Services to
be performed in that Plan Year after the filing of the Deferral Agreement,
subject to any applicable requirements of Code Section 409A and the regulations
thereunder, and to the other provisions of the Plan. Such Deferral Agreement
shall take effect on

Page 7



--------------------------------------------------------------------------------



 



the first day of the month following the date the properly completed Deferral
Agreement is provided to the Administrator.
     3.2. Limitations on Compensation Deferral Agreements. Notwithstanding any
other provision in the Plan to the contrary, in no event shall a Participant be
allowed to make a Deferral Contribution under this Plan in any Plan Year that
would reduce the Participant’s Compensation under the Qualified Plan below the
compensation limit that applies in that year under Code Section 401(a)(17)
(e.g., $225,000 for 2007). Eligible Employees are not required to elect Deferral
Contributions in any Plan Year. However, the minimum amount of Deferral
Contribution for any Plan Year for which a Deferral Agreement is executed is
$1,000.
     3.3. Employer Matching Contributions.
     (a) If the Employer has made a “Matching Contribution” (as defined in the
Qualified Plan) to the Qualified Plan for the Plan Year, the Employer shall make
an Employer Matching Contribution to be credited to the Account maintained on
behalf of each Participant who made Deferral Contributions pursuant to
Section 3.1 during the Plan Year subject to the limitations of paragraph
(c) below. The amount of the Employer Matching Contribution shall be determined
in accordance with paragraph (b) below.
     (b) The Employer shall credit an Employer Matching Contribution to each
Participant at the same rate the Employer has credited the “Matching
Contribution” as defined in and contributed under the Qualified Plan.
     (c) Deferral Contributions that, when added to the Participant’s pre-tax
contributions (other than unmatched catch-up contributions) and after-tax
contributions to the Qualified Plan for the Plan Year, are in excess of ten
percent (10%) of the Participant’s Compensation for the period in question (or
such other percentage as the Company specifies for the period) shall not be
considered for Employer Matching Contributions.
     3.4. Time of Making Employer Contributions. The Employer will from time to
time make a transfer of assets to the Trustee for each Plan Year. The Employer
shall provide the Trustee with information on the amount to be credited to the
separate Account of each Participant maintained under the Trust.
ARTICLE IV
VESTING OF PARTICIPANTS’ ACCOUNTS
     4.1. Individual Accounts. The Administrator will establish and maintain
(a) a Deferral Contribution Account for each Participant, which will reflect the
Participant’s Deferral Contributions and (b) an Employer Matching Contribution
Account for each Participant, which will reflect the Employer Matching
Contributions credited to the Participant, and the earnings, expenses, gains,
and losses credited to each, in accordance with the deemed investments made with
amounts in the Participant’s Accounts. The Administrator may establish and
maintain such other accounts and records as it decides in its discretion to be
reasonably required or appropriate in order to discharge its duties under the
Plan. Participants will be furnished statements of their Account values at least
once each Plan Year.

Page 8



--------------------------------------------------------------------------------



 



     4.2. Deferral Contribution Account. A Participant shall be fully vested in
the amount attributable to Deferral Contributions at all times.
     4.3. Employer Matching Contribution Account. A Participant shall be vested
in the Participant’s Employer Matching Contribution Account after the
Participant completes 5 Years of Service for Vesting, as illustrated by the
following schedule:

      Years of Service for Vesting   Vested Percentage
Less than 1
  0%
1 but less than 2
  20%
2 but less than 3
  40%
3 but less than 4
  60%
4 but less than 5
  80%
5 or more
  100%

     4.4. Full Vesting Provisions. Notwithstanding any other provision in the
Plan to the contrary, a Participant shall be fully vested in the Participant’s
entire Account upon any of the following events that occurs before the
Participant’s Separation from Service: (i) a Change in Control; (ii) the death
or Disability of the Participant; or (iii) the Participant attains Retirement
Age.
     4.5. Forfeiture Due to Termination for Cause. If a Participant’s Separation
from Service is due to Cause, the Participant shall forfeit the entire amount in
the Participant’s Employer Matching Contribution Account, including any amounts
that have become vested.
ARTICLE V
INVESTMENT OF CONTRIBUTIONS
     5.1. Manner of Investment. All amounts credited to the Accounts of
Participants will be treated as though invested and reinvested only in eligible
Investment Funds specified by the Administrator from time to time, pursuant to
Participant and/or Employer directions, as applicable. The Administrator also
will specify the method and frequency for change of investments. The
Administrator also will provide information regarding expenses, if any, for
changes in investment options.
     5.2. Investment Decisions. Each Participant will direct investments in
which the Accounts of Participants will be treated as invested and reinvested
among the options made available by the Administrator.
     (a) All dividends, interest, gains, and distributions of any nature earned
in respect of any Fund Shares in which an Account is treated as investing shall
be credited to the Account as though reinvested in additional shares of that
Investment Fund.
     (b) Expenses attributable to the acquisition of investments shall be
charged to the Account of the Participant for which such investment is made.
     5.3. Adjustment for Investment Experience. If any distribution under
Article VI is not made in a single payment, the amount remaining in the
Participant’s Account after the

Page 9



--------------------------------------------------------------------------------



 



distribution will be subject to adjustment until distributed to reflect the
income and gain or loss on the investments in which such amount is treated as
invested and any expenses properly charged under the Plan and Trust to such
amounts.
ARTICLE VI
DISTRIBUTIONS
     6.1. Distribution Elections. A Participant must elect in writing, at the
time each Deferral Agreement is made, the form of distribution of the
contributions to the Participant’s Accounts (and earnings thereon), as permitted
hereunder, to which that Deferral Agreement relates. A Participant may elect to
have the Participant’s Accounts distributed in a lump sum in cash or under a
systematic withdrawal plan (installments). Distributions under a systematic
withdrawal plan must be made in substantially equal annual, or more frequent,
installments, in cash, over a period certain that does not exceed 15 years. A
Participant may vary the form of distribution of benefits with each Deferral
Agreement; provided, however, that if a Participant elects a systematic
withdrawal plan (installments), the period certain first specified in a
Participant’s Deferral Agreement electing such form of distribution shall apply
to any and all subsequent Deferral Agreements under which a Participant elects
to receive distributions under a systematic withdrawal plan. A Participant may
not change the timing or form of distribution once it has been elected. In the
event a Participant does not properly and timely elect a form of distribution,
the Participant’s Accounts will be distributed in a single lump sum.
     6.2. Designation of Beneficiary. A Participant may designate a Beneficiary
or Beneficiaries, or change any prior designation of Beneficiary or
Beneficiaries by giving notice to the Administrator on a form designated by the
Administrator. If more than one person is designated as the Beneficiary, their
respective interests shall be as indicated on the designation form. In the event
of a Participant’s death, the Participant’s designated Beneficiary or
Beneficiaries will be entitled to receive the remaining balance of the
Participant’s Account, plus any amounts thereafter credited to the Participant’s
Account.
          A copy of the death notice or other sufficient documentation must be
filed with and approved by the Administrator. If upon the death of the
Participant there is, in the opinion of the Administrator, no designated
Beneficiary for part or all of the Participant’s Account, such amount will be
paid to the Participant’s surviving spouse or, if none, to the Participant’s
estate (such spouse or estate shall be deemed to be the Beneficiary for purposes
of the Plan). If a Beneficiary dies after benefits to such Beneficiary have
commenced, but before the distributions have been completed, and, in the opinion
of the Administrator, no person has been designated to receive such remaining
benefits, then such benefits shall be paid to the deceased Beneficiary’s estate.
     6.3. Notice to Trustee. The Administrator will notify the Trustee in
writing whenever any Participant or Beneficiary is entitled to receive benefits
under the Plan. The Administrator’s notice shall indicate the form, amount, and
frequency of benefits that such Participant or Beneficiary shall receive.

Page 10



--------------------------------------------------------------------------------



 



     6.4. Distribution Dates.
     (a) Except as provided in paragraph (c) below, distribution from a
Participant’s Account shall begin upon Separation from Service or, if sooner,
when a Participant incurs a Disability. All distributions pursuant to this
Section 6.4 shall be made as soon as administratively feasible but no later than
(i) December 31 of the calendar year of the Participant’s Separation from
Service or Disability, or (ii) the fifteenth (15th) day of the third (3rd)
calendar month following the Participant’s Separation from Service or
Disability, whichever is later; provided however, that in no event will the
Participant be permitted, directly or indirectly, to designate the taxable year
of the distribution.
     (b) If the Participant’s Separation from Service occurs because of the
Participant’s death, the Participant’s benefit will be paid to the Participant’s
Beneficiary in the same form and at the same time as it would have been paid to
the Participant pursuant to this Article VI.
     (c) Notwithstanding any provision of the Plan to the contrary, distribution
from a Participant’s Account shall be made in a lump sum as soon as
administratively feasible following a Change in Control.
     6.5. Time of Distribution.
     (a) Notwithstanding the Participant’s election, distributions to a
Participant will not begin sooner than 12 months following the Participant’s
election as to the form of such distributions unless the Participant’s
Separation from Service is due to the Participant’s death, in which case
distribution of a Participant’s Accounts will begin as soon as administratively
feasible after the Participant’s death.
     (b) Notwithstanding anything in this Article to the contrary, if the
Participant is a Key Employee, distribution of the Participant’s Accounts upon a
Separation from Service other than for death will begin no sooner than 6 months
after the Participant’s Separation from Service. In the event the Participant
elects to receive the Participant’s Account distributed in installment payments,
the first installment payment will commence no sooner than 6 months after the
Participant’s Separation from Service.
     (c) Notwithstanding anything in this Article to the contrary, if the sum of
the value of (i) the Participant’s Account and (ii) the Participant’s “account”
(as defined in the Non-Qualified Plan) in the Non-Qualified Plan, is equal to or
less than the applicable Code Section 402(g)(1)(B) limit at the time of the
Participant’s Separation from Service, then such sum shall be distributed to the
Participant in a single lump sum distribution as soon as administratively
feasible but no later than (i) December 31 of the calendar year of the
Participant’s Separation from Service or (ii) the fifteenth (15th) day of the
third (3rd) calendar month following the Participant’s Separation from Service,
whichever is later; provided however, that the Company shall have sole
discretion to designate the taxable year of the payment.
     6.6. Distributions Due to Hardship. In the discretion of the Administrator
and at the written request of a Participant, an amount up to 100% of the
Participant’s vested Account may be distributed to a Participant in the case of
an “unforeseeable emergency,” subject to the limitations set forth below. For
purposes of this Section 6.6, an “unforeseeable emergency” is a

Page 11



--------------------------------------------------------------------------------



 



severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary, or the Participant’s dependent (as defined in Code Section 152(a));
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
e.g., not as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, payment may
not be made to the extent that such hardship is or may be relieved:
     (a) through reimbursement or compensation by insurance or otherwise;
     (b) by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship; or
     (c) by cessation of Deferral Contributions under the Plan.
          Only one distribution on account of an unforeseeable emergency shall
be permitted during a Plan Year. A Participant’s request for such a distribution
must be accompanied or supplemented by such evidence that the Administrator or
its designee may reasonably require. Withdrawals of amounts due to an
unforeseeable emergency shall be permitted only to the extent reasonably needed
to satisfy the unforeseeable emergency need and to pay taxes reasonably
anticipated as a result of the distribution.
          Any Participant who receives a hardship distribution shall cease
Deferral Contributions for a period of one year following the date of such
hardship distribution beginning with the pay period that includes the
distribution. Reentry into the Plan will be according to the Deferral Agreement
procedures described in Article 3.
ARTICLE VII
ADMINISTRATION OF THE PLAN
     7.1. Powers and Responsibilities of the Administrator. The Administrator
has the full power, full responsibility, and sole discretion to administer the
Plan in all of its details and in accordance with its terms and to carry out the
provisions of the Plan, subject, however, to the applicable requirements of
ERISA and the Code. The Administrator’s powers and responsibilities include, but
are not limited to, the following:
     (a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
     (b) To interpret the Plan and determine all questions arising in the
administration, interpretation, and application of the Plan, including but not
limited to, all questions concerning the eligibility of any person to
participate in the Plan, with any such interpretation or determination to be
presumptively final and conclusive and binding on all persons;
     (c) To administer the claims and review process specified in Section 7.3;

Page 12



--------------------------------------------------------------------------------



 



     (d) To compute the amount of benefits which will be payable to any
Participant, former Participant, or Beneficiary in accordance with the
provisions of the Plan;
     (e) To determine the person or persons to whom such benefits will be paid;
     (f) To authorize the payment of benefits;
     (g) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;
     (h) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan; and
     (i) By written instrument, to allocate and delegate its responsibilities,
including the appointment of an individual or the formation of a committee to
administer the Plan.
          The regularly kept records of the Company shall be conclusive and
binding upon all persons with respect to a Participant’s date and length of
service, amount of Compensation and the manner of payment thereof, type and
length of any absence from work and all other matters contained therein relating
to Participants.
     7.2. Claims and Review Process.
     (a) Claims Procedure. If any person believes he or she is being denied any
rights or benefits under the Plan, such person (or the person’s duly authorized
representative) may file a claim in writing with the Administrator. If any such
claim is wholly or partially denied, the Administrator will notify the claimant
of its decision in writing. The notification will set forth, in a manner
calculated to be understood by the claimant, the following: (i) the specific
reason or reasons for the adverse determination, (ii) reference to the specific
Plan provisions on which the determination is based, (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review. Such notification will be given within ninety (90) days
after the claim is received by the Administrator, or within one hundred eighty
(180) days, if the Administrator determines that special circumstances require
an extension of time for processing the claim. If the Administrator determines
that an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90)-day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render a benefit determination.
     (b) Review Procedure. Within sixty (60) days after the receipt of
notification of an adverse benefit determination, a claimant (or the claimant’s
duly authorized representative) may (i) file a written request with the
Administrator for a review of the claimant’s adverse benefit determination and
(ii) submit written comments, documents, records, and other information relating
to the claim for benefits. A request for review shall be deemed filed as of the
date of receipt of such written request by the Administrator. A claimant shall
be

Page 13



--------------------------------------------------------------------------------



 



provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits. The Administrator will take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Administrator will notify the claimant of its
decision on review in writing. Such notification will be written in a manner
calculated to be understood by the claimant and will contain the following:
(i) the specific reason or reasons for the adverse determination, (ii) reference
to the specific Plan provisions on which the benefit determination is based,
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits, and (iv) a
statement of the claimant’s right to bring a civil action under ERISA
Section 502(a). The decision on review will be made within sixty (60) days after
the request for review is received by the Administrator, or within one hundred
twenty (120) days if the Administrator determines that special circumstances
require an extension of time for processing the claim. If the Administrator
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial sixty (60)-day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the determination on review. The Administrator’s decision
on review shall be final and binding on the claimant.
ARTICLE VIII
AMENDMENT OR TERMINATION
     8.1. Amendment. The Company reserves the right and authority to amend the
Plan at any time by written instrument adopted by the Board (or such committee
to which the Board has delegated the authority to amend the Plan). Such
amendments are to be effective on the effective date of such amendments.
     8.2. Retroactive Amendments. An amendment made by the Company in accordance
with Section 8.1 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan and Trust to satisfy the applicable requirements of the Code
or ERISA or to conform the Plan to any change in federal law or to any
regulations or rulings thereunder.
     8.3. Termination. The Company has adopted the Plan with the intention and
expectation that contributions will be continued indefinitely. However, the
Company has no obligation whatsoever to maintain the Plan for any length of time
and may discontinue contributions under the Plan or terminate the Plan at any
time by written notice delivered to the Trustee without any liability hereunder
for any such discontinuance or termination. Any Subsidiary that has adopted the
Plan may terminate its participation in the Plan by written notice to the
Administrator, with the Administrator’s consent.
     8.4. Effect of Amendment or Termination. No amendment or termination of the
Plan shall directly or indirectly reduce the balance of any Account held
hereunder as of the effective date of such amendment or termination (except as
such balance may decline in the future due to

Page 14



--------------------------------------------------------------------------------



 



investment losses). No additional contributions shall be made to the Account of
a Participant after termination of the Plan, but the Company shall continue to
credit gains and losses to Participants’ Accounts pursuant to Section 5.3, until
the balance of such Accounts have been fully distributed to each Participant or
Beneficiary, as applicable. Participants’ Accounts maintained under the Plan at
the time of the termination shall continue to be governed by the terms of the
Plan until paid out in accordance with the terms of the Plan. Notwithstanding
the foregoing, the time and form of a payment to a Participant under the Plan
may be accelerated where the right to the payment arises due to a termination of
the Plan, in accordance with the provisions of Code Section 409A and Treas.
Regs. §1.409A-3(j)(4)(ix).
ARTICLE IX
GENERAL PROVISIONS
     9.1. Limitation of Rights. Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any right to receive a distribution of contributions made under the
Plan or any other equitable right against the Employer, Administrator, or
Trustee, except as expressly provided herein; and in no event shall the Plan be
construed to give any Participant the right to be retained in the service of the
Company or any affiliate or Subsidiary nor will the terms of employment or
service of any Participant be modified or in any way affected thereby.
     9.2. Nonalienability of Benefits. The benefits provided hereunder will not
be subject to alienation, assignment, garnishment, attachment, execution, or
levy of any kind, either voluntarily or involuntarily, and any attempt to cause
such benefits to be so subjected will not be recognized, except to such extent
as may be required by law and as provided pursuant to a domestic relations order
(defined in Code Section 414(p)(1)(B)), as determined by the Administrator.
Pursuant to a domestic relations order, payments may be accelerated to a time
sooner, and pursuant to a schedule more rapid, than the time and schedule
applicable in the absence of the domestic relations order, provided that such
payment pursuant to such order is not made to the Participant and provided
further that this provision shall not be construed to provide the Participant
discretion regarding whether such payment time or schedule will be accelerated.
     9.3. Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his or her affairs by reason of minority, illness, infirmity, or other
incapacity, the Administrator may direct the Trustee to disburse such payments
to a person or institution designated by a court which has jurisdiction over
such recipient or a person or institution otherwise having the legal authority
under state law for the care and control of such recipient. The receipt by such
person or institution of any such payments shall be complete acquittance
therefore, and any such payment to the extent thereof shall discharge the
liability of the Trust for the payment of benefits hereunder to such recipient.
     9.4. Information between Employer and Trustee. The Employer agrees to
furnish the Trustee, and the Trustee agrees to furnish the Employer with such
information relating to the Plan and Trust as may be required by the other in
order to carry our their respective duties

Page 15



--------------------------------------------------------------------------------



 



hereunder, including without limitation information required under the Code or
ERISA and any regulations issued on forms adopted thereunder.
     9.5. Notices. Any notice or other communication in connection with this
Plan shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified.
     9.6. Participants’ Rights Unsecured. Except as otherwise set forth herein,
the Plan at all times shall be entirely unfunded and no provision shall at any
time be made with respect to segregating any assets of the Company or its
affiliates for payment of any distributions hereunder. The right of a
Participant or Beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company or a Subsidiary, and
neither the Participant nor any Beneficiary shall have any rights in or against
any specific assets of the Company or its Subsidiaries. All amounts credited to
the Participants’ Accounts shall constitute general assets of the Employer for
whose Participants the amounts were contributed, and may be disposed of by the
Company or the Employer at such time and for such purposes as it may deem
appropriate.
     9.7. Trust. All rights under this Plan shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company or any Employer for payment of any amounts due
hereunder. No Participant or Beneficiary under the Plan shall have any interest
in or rights against any specific assets of the Company or any Employer, and all
Participants and Beneficiaries shall have only the rights of general unsecured
creditors of the Company and the applicable Employer. Notwithstanding the
preceding provisions of this Section, the Company, in its discretion shall have
the right, at any time and from time to time, to cause amounts payable to any
Participant or Beneficiary hereunder to be paid to the trustee of a Trust
established by the Company for the benefit of Participants or their
Beneficiaries. Such Trust shall contain terms and conditions to ensure that the
Trust assets and earnings will be subject to creditors of the Employer for whose
Participants the assets were contributed, but will otherwise be available only
to pay benefits to Participants and Beneficiaries pursuant to the terms of the
Plan, and will contain such other provisions as are necessary to assure that
transfers to the Trust, and earnings on Trust assets, will not constitute
taxable income to any Participant or Beneficiary pursuant to applicable
provisions of the Code.
     9.8. No Guaranty of Benefits. Nothing contained in the Plan shall
constitute a guaranty by the Company or any affiliate or any other person or
entity that the assets of the Company or any affiliate will be sufficient to pay
any benefit hereunder.
     9.9. Tax Withholding. The Company shall withhold from Participants’
Accounts any taxes required to be withheld under federal, state, or local law.
Such taxes shall be withheld from the Participant’s non-deferred compensation to
the maximum extent possible with any excess being withheld from the
Participant’s Account. Each Participant shall bear the ultimate responsibility
for payment of all taxes owed under this Plan.
     9.10. Spendthrift Provision. No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge,

Page 16



--------------------------------------------------------------------------------



 



attachment, garnishment, or other alienation or encumbrance of any kind; nor may
such interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance, and claims in bankruptcy proceedings.
     9.11. Applicable Law. The Plan will be construed, administered, and
enforced according to ERISA, and to the extent not preempted thereby, the laws
of the State of New Jersey, without regard to its conflicts of law principles.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Plan must be brought against any of the parties in
the courts of the State of New Jersey, or, if it has or can acquire
jurisdiction, in the United States District Court for the District of New
Jersey, and each of the parties expressly consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.
     9.12. Corporate Successors. The Plan shall not be automatically terminated
by a transfer or sale of assets of the Company, or by the merger or
consolidation of the Company into or with any other corporation or other entity,
but the Plan shall be continued after such sale, merger or consolidation only if
and to the extent that the transferee, purchaser, or successor entity agrees to
continue the Plan. If the Plan is not continued by the transferee, purchaser, or
successor entity, then the Plan shall terminate subject to the provisions of
Article 8.
     9.13. Unclaimed Benefit. In the event that all, or any portion, of the
distribution payable to a Participant or Beneficiary hereunder shall, at the
expiration of 5 years after it shall become payable, remain unpaid solely by
reason of the inability of the Company or its designee, after sending a
registered letter, return receipt requested, to the last known address, and
after further diligent effort, to ascertain the whereabouts of such Participant
or Beneficiary, the amount so distributable shall be treated as a forfeiture and
shall be retained by the Company as part of its general assets.
     9.14. Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as
Employee or agent of the Company shall be liable to any Participant, former
Participant, Beneficiary, or other person for any claim, loss, liability, or
expense incurred in connection with the Plan.
     9.15. Gender and Number. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for reference
only, and are not to be construed so as to alter the terms hereof.
     9.16. Indemnification. The Company and each Employer shall indemnify and
hold harmless each member of the Administrator, or any Employee of the Company
or an Employer, or any individual acting as an employee or agent of either of
them (to the extent not indemnified or saved harmless under any liability
insurance or any other indemnification arrangement) from any and all claims,
losses, liabilities, costs, and expenses (including attorneys’ fees) arising out
of any actual or alleged act or failure to act made in good faith pursuant to
the provisions of the Plan or the Trust, including expenses reasonably incurred
in the defense of any claim relating

Page 17



--------------------------------------------------------------------------------



 



thereto with respect to the administration of the Plan or the Trust, except that
no indemnification or defense shall be provided to any person with respect to
any conduct that has been judicially determined, or agreed by the parties, to
have constituted willful misconduct on the part of such person, or to have
resulted in his or her receipt of personal profit or advantage to which he or
she is not entitled.
Executed this ___ day of _____ 2008.

                  BARR PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           

Page 18



--------------------------------------------------------------------------------



 



Appendix A
PARTICIPATING EMPLOYERS
Duramed Research, Inc. (previously known as Barr Research, Inc. and BRL Inc.)
Duramed Pharmaceuticals, Inc.
Barr Laboratories, Inc.
BMI, Inc.
Barr Distribution Company
Duramed Pharmaceuticals Sales Corp.
Barr International Services, Inc.
Barr East Hanover Services, Inc.
Barr Ventures, LLC
Copper 380T, LLC
2 Quaker Road, Inc.
2 Quaker Road, LLC
265 Livingston Street Corp.
Women’s Capital Corporation

 